Title: To George Washington from Benjamin Tallmadge, 14 October 1782
From: Tallmadge, Benjamin
To: Washington, George


                  
                     Sir
                     Crompond Octo. 14th 1782
                  
                  I have this moment recd Your Excellency’s Letter of this Date.  The four Prisoners refered to in the Letter shall be disposed of agreeable to Your Excellency’s orders.
                  I have enclosed the purport of intelligence which I yesterday recd from a Man who left N.Y. on friday last.  This morning I was informed that the packet arrived on the Day he left N. York.
                  If Col. Thompson should proceed to the East End of Long Island with his Corps, there would be a favorable Opportunity to strike him on his return.  If Your Excellency judges proper, I should be happy to undertake an Enterprise of that kind.
                  I expect this Evening to hear from S.C.  I have the Honor to be With great Respect, Your Excellency’s most Obedt Servt
                  
                     Benja. Tallmadge
                     
                  
                Enclosure
                                    
                                             
                            
                            Intelligence given by W
                     c.13 October 1782
                        

                     After you pass Kings bridge on the road to N.Y. there are no Encampments of Consequence between the Bridge & the Line of Pickets, which is about one mile & a half from the Bridge.  This Line of Pickets or rather Stockade begins on Haerlem river a little above No. 8 & runs directly across over to the north River.
                     Between this Stockade & Haerlem heights are some Huts, a few barracks built directly upon the sides of the road, & a few Tents, Containing the Guard & Reserve for Fort Washington, supposed about 800 men.
                     From Haerlem hights down to the Dove Tavern at the five mile Stone, lie encamped the main body of the British & German Troops, extending from the East to the North River.  Directly at the Dove Tavern in rear of the Infantry are the 17th Dragoons on the right & Col. Worms Corps of Yagers on the left.  On Friday the 17th L.D. had 175 Horses on the parade & the Yagers 115—From the five mile Stone down to the City are a few small Encampments and in the rear of the City are some new Barracks On the Jews burying Ground lies encamped, to appearance about one Regt—By the best Observations I could make, & information I could procure, the number of the Enemy at N.Y. & its Environs is about 11.000 men, & suppose they may amount to 12.500.  In this number are included a considerable number of sick & Invalids, as well as their new raised Corps.
                     Col. Thompsons Regt of Horse have gone down L. Island about 250 in number, supposed with a View to Sweep off the Cattle & forage from that Country.  They live upon the Inhabitants as they Please, & commit the greatest acts of Violence—This would be a good opportunity to destroy that Corps.
                     The Kings wood Yard at N.Y. is very well filled, tho’ the fleet & Army are constantly getting large supplies from it.  Their forage magazine near the College on the North river is very large, but does not appear sufficient to support such a body of horse as they have thro’ the season.
                     The whole City seems to be full of Sailors the fleet having hauled in nearer to the city & grand battery to take in their necessary Stores.  All the Pumps in the City are going to supply the Men of War, & it is daily expected that there will be a severe press in N.Y. as it cannot be long before the Fleet will sail.
                     The fleet of small Transports which had the Refugee Families on board, have returned from the hook, & it is said some have landed on Staten Island.  The Refugees are more dissatisfied than ever.  They say that their Convoy is not so large as was promised them, & that they shall most probably be all taken—& some surmise that the Admiral is about taking them to man his fleet.
                     There appears to be no preparations making for the imbarkation of Troops.  The Transports are all ready, but nothing said about an immediate imbarkation.  However the measures of the Genl are kept so secret that it is hard to find out his intentions—The arrival of the next packet will most probably determine the Arrangement of their Army for the Winter.  From what could be collected, I cannot beleive That the Enemy will totally leave N. Y. before the spring.
                  
                  
               